9/ tp/ :)_
~~------j---+-tQ~~Tf'.w MpioD~ V ,$ • ~~~ trC1it~
                 ----     -·----           ---~-   --- -   -----        ----- - -

                          -           - C)    V

~ - , . ; :C-t---==,=,-:------~,-------,----;--~,rn---t-,--(j:------:

                                                           0   ±i:::i
tD   of.3                     .                      .           •
 O.b-2~- 00039   -Tra._{e,'{Thmps.1)n vs. Mar+qn GoJncs
                                                '




-----+-t-U-L4-2---fd-4c~~-----/-~'~A--
                        ., 2- .
                                                    lee~>     ~o-f .3
                                                                                   .,                       ••


       ~
                       (     e,
                                            ..J ·~r.         -d'} (AC                                                                             1




     1                          REPORTER'S RECORD
                                  VOLUME 2 OF 2
     2                  TRIAL COURT CAUSE NO. DC-19-09781
(                   couRT oF APPEALS CAUSE No. os-22-~RBa~~g~NAPPEALs
     3                                                  DALLAS, TEXAS
                                                     05/06/22 11 :09:01 PM
     4
                                                          LISA MATZ
                                                             Clerk
     5

     6   TRACEY B. THOMPSON,                    IN THE DISTRICT COURT
     7                   Plaintiff,
     8   vs.                                     DALLAS COUNTY, TEXAS
     9   MARTIN F. GAINES,
    10                   Defendant.              101ST DISTRICT COURT
    11

    12

    13         DEFENDANT'S NO EVIDENCE MOTION FOR SUMMARY JUDGMENT
    14                         which was heard on
    15                     Wednesday, January 5, 2022
    16

    17

    18

    19           On the 5th of January, 2022, the following
    20   proceedings came on to be heard in the above-entitled
    21   and numbered cause before the Honorable STACI WILLIAMS,
    22   Judge Presiding, held in Dallas, Dallas County, Texas.

    23           Proceedings reported by machine shorthand utilizing
                ~

    24   computer-assisted realtime transcription.       Proceedings'

    25   had via Zoom videoconference.


                            Terri Etekochay, CSR, RPR, CRR
                  Official Court Reporter, 101st District Court
                                                          2




 1                          APPEARANCES:

 2

 3   KEISHA CRANE
     Texas State Bar No. 24100288
 4   Stewart Law Group
     One Arts Plaza
 5   1722 Routh Street, Suite 745
     Dallas, Texas 75201
 6   (469) 607-2300
     COUNSEL FOR DEFENDANT
 7

 B

 9   TRACEY THOMPSON
     Pro Se, Plaintiff
10   asia251525@gmail.com

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                    Terri Etekochay, CSR, RPR, CRR
          Official Court Reporter, 101st District Court
                                                                                                 3




 1       DEFENDANT'S NO EVIDENCE MOTION FOR SUMMARY JUDGMENT

 2                                                  INDEX

 3

 4

 5   Wednesday, January 5, 2022                                                     Page   Vol
 6   Caption. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1       2

 7   Appearances . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2          2

 8   Index . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3    2

 9   Proceedings on the record .................. 4                                         2
10   Court Reporter's Certificate ............... 13                                        2
11

12   *REPORTER'S NOTE: NO EXHIBITS MARKED/ADMITTED*

13

14

15

16

17

18

19

20

21

22

23

24

25



                         Terri Etekochay, CSR, RPR, CRR
               Official Court Reporter, 101st District Court
                                                                                                 4




 1       DEFENDANT'S NO EVIDENCE MOTION FOR SUMMARY JUDGMENT
 2                                                  INDEX
 3

 4

 5   Wednesday, January 5, 2022                                                     Page   Vol
 6   Caption. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1       2

 7   Appearances . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2          2

 8   Index . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3    2

 9   Proceedings on the record .................. 4                                         2
10   Court Reporter's Certificate ............... 13                                        2
11

12   *REPORTER'S NOTE: NO EXHIBITS MARKED/ADMITTED*
13

14

15

16

17

18

19

20

21

22

23

24

25



                         Terri Etekochay, CSR, RPR, CRR
               Official Court Reporter, 101st District Court
                                                                     4




 1                       P R O C E E D I N G S
 2                THE COURT:   This is Cause No. DC-19-09781,
 3   Tracey Thompson vs. Martin Gaines.      Would you announce
 4   your appearances for the record beginning with the
 5   rnovant?
 6                MS. CRANE:   Keisha Crane for the Defendant.
 7                THE COURT:   Ms. Thompson, this is where you
 8   make your announcement.
 9                MS. THOMPSON:   Tracey Thompson.    I'm the
10   Plaintiff.
11                THE COURT:   And we're here today on

12   Defendant's No Evidence Motion for Summary Judgment.
13   Prior to going on the record today, there was a
14   discussion whether Plaintiff had been served a copy of
15   Defendant's No Evidence Motion for Summary Judgment.
16   This Motion for Summary Judgment was filed on 3/29/2021,
17   and according to the certificate of service it was also
18   sent via e-mail.     Prior to going on the record today,
19   the Plaintiff did acknowledge receipt of this four page
20   or three-page Motion for Summary Judgment; is that
21   correct, Ms. Thompson?
22                MS. THOMPSON:   I did get it in October.      I

23   have to look back at the date.      I did see the motion for
24   judgment, and I asked for time from them because I was
25   sick and wasn't able to use my fingers.         I'm still not


                     Terri Etekochay, CSR, RPR, CRR
           Official Court Reporter, 101st District Court
                                                                    5




 1   STATE    OF    TEXAS

 2   COUNTY OF DALLAS

 3

 4

 5                 I, Terri Etekochay, Official Reporter

 6   in and for the 101st District Court of Dallas County,
 7   State of Texas, do hereby certify that the above and
 8   foregoing contains a true and correct transcription of
 9   all portions of evidence and other proceedings requested

10   orally by counsel for the parties to be included in this

11   volume of the Reporter's Record in the above-styled and
12   numbered cause, all of which occurred in open court and
13   were reported by me.
14                  I further certify that this Reporter's Record
15   of the proceedings truly and correctly reflects the
16   exhibits, if any, offered by the respective parties.
17

18                 WITNESS MY HAND this 6th day of May, 2022.

19
                              ls/Terri Etekochay
20
                      Terri Etekochay, Texas CSR #8283
21                    Certificate Expires: 1-31-2023
                      Email: terri.etekochay@dallascounty.org
22                    Official Reporter, 101st District Court
                      George Allen Sr. Courts Building
23                    600 Commerce Street, 6th Floor
                      Dallas, Texas 75202-4631
24

25



                       Terri Etekochay, CSR, RPR, CRR
             Official Court Reporter, 101st District Court
                                                                                                   5




         1         able to use them.              I burned them a long time ago, but

         2         they still have not healed.                    They didn't answer, so I
                                      .                  .
         3         said is there anything else spec.ificall1 I need to do
                       .
         4         regarding' the summary.                   She just sent it to me again.

         5         She just sent it twice.
                                                                        :;J; I,) 8J2,,r~~d-:
                                                                               V   I           -
    r    6.,                       THE COURT:            All right.     Do you know what this
     -
         7         motion is about, Ms. Thompson?
                                                                          :::CN{DY~
     OJ                            MS. THOMPS~s.                    I don't know what it's
         9

        10         --
                   about.     I    just   ~f.J t
                   what -- what it's all about.
                                                         e d"efinition, and I know-· the --

                                                                   I know the codes.      I
                                                                                               -
        11         understand the codes that she's saying is the evidence,

        12         but I wanted to know what is it exactly specifically

     ----
    Cl!-,          that -- what is the no evidence about, you know what I'm
               '
        14         saying?        What is it all about?               They have their records.
    ,( 15          What is it specifically that they're asking me? TN Cor,w
                                           - - - - - - .. - - ---- ---~-
        16                   THE COURT:  Okay.           Well, they didn't have an

        17         obligation to respond to you in District Court.
                                                                                   .      You

        18         file, like all motions or objections or all concerns,
        19         with the Court.            According to Texas Rules of Civil
                                                   '
        20         P r o c e d u ~ were supposed to file a response.                          A
7     _21          r
                       ~~C.O
                         p nse was
                                          i,.e.vj, ..L
                                          ot filed.
                                                                        Lo rr....-cfi-
                                                             You did not seek a continuance
    '-----"                                   '
    (~b            of the Court, so we're going to proceed today with the

        23         hearing.
        24                                 Ms. Crane, you may proceed.

        25                         MS. CRANE:            Your Honor, I just -- I think this
                                                                                   '


                                           Terri Etekochay, CSR, RPR, CRR
                            Official Court Reporter, 101st District Court
                                                                                   6




    eI}   is kind of -- it may be really simple.                 I really don't
     2    have much today.
     3                       Plaintiff filed a lawsuit on July 12th,
     4    2019, asserting a negligence claim against Defendant,

     5    Mr. Gaines, for alleged damages sustained in a motor
     6'   vehicle collision that occurred on September 5th, 2018.

     7   sbf:,~ciru-cl-Since filing her petition, Plaintiff                  has
         ~"11VT SJClir~
    '-"-t'not propOOnded any discovery requests, and she also
                     .        . ~ N C: o rre'.c.;f-   •
          hasn't sought my cTient's deposition.                 So we're

          convinced that, you know, this case has been ongoing for
    11                                         '
          almost two and-a-half years now, so we're convinced that

    12    at this point Plaintiff doesn't have any evidence to

          prove that my client.' s ~egligence l_r~ximately caused her

~         alleged injuries.Udvf             \l;e.~J~ ~ CIZ)
    15     .~~~d~            I ~ - if you want me to go more
               Sc-.:{~
           l('}N\                  • .           ,
    16    sp~cifiC, we Id saJ she doesn It'· have.' a·ny eviden~e to show

    17    that Mr. Gaines owed her a duty,                that he breached that

    18    duty 'and that his breach of that duty proximately caused
                                           :r'/\:/ to r"'-C;f    ·
                            She filed an amended petition where she




    25

          5e.e. fQjcs     ~            /DJ ii-        r.,a:30.rcv 11.9 o..=c\.m~ni dJ<
                              Terri Etekochay, CSR, RPR, CRR
                    Official Court Reporter, 101st District Court
                                                                            7




 1   to dismiss all Plaintiff's claims with prejudice against

_,.,,--Defendant Gaines.          J-0k d..tJ.J-fllVD4',J wJvi
                           'Tu co~r~
 3
     -1,k s-e..cc,THECOU~T:
                   " ri a f'r.""-~11
                                 All
                                       rig t.
                                                 l? «~ q    bc:5\iT
                                                Ms. Thompson,   your
                                                                    ,
 4   response?

 5                MS. THOMPSON:       ,Okay. •-My_ ~onse is all
     claims are valid.       I dict~fe~formation -- my


 8

 9   were sent to me were sent to me from another person.

10   Originally, it was not sent to me.             I didn't receive it.
                                                                     '
11   I burned my hands then.           So when I did send the

12   deposition, I    ~~ l'.i:C?i~ions,          ther~ w!e~_hink
13   about 15 pages', and ·they        ~ -7
                                       wee ~~mfAOre~
                                             Cuse me, t             were

14   all irielevant~to the case.  They asked me about my
      C
                               •
15   medical records, and they've asked me something about

16   things that were irrelevant.
17                      I answered what was relevant and what was
18   irrelevant.     I gave them the i~formation.          Number one,

19   number two, number three didn't apply to my punitive

20   damages.     This is my property damages.          My car was in

21 _ the accident.      He caused my accident, and we had a

22
                                  '
     witness that stated what he did on         .
                                      ' the freeway                 There
              C                             •   -r-1'1(.ct'~::.L_
23   was witnesses, and he denied it antt"""Yney         dld~l   pay it.

24   He decided to deny he did this to me.             He did this to

25   me, and I didn't have a problem with him -- with them


                      Terri Etekochay, CSR, RPR, CRR
            Official Court Reporter, 101st District Court
                                                                                    8




  1   paying for my medical, and                              s still ongoing.

  2                       And so the accident was my car -- the
      problem is the reason ~hey didn't _wantl9-ia~~_0
        . Stone is the person ;»a_:: I wen; tQ CJ1tft With.                  I
( 5   didn't know~as suppos~~,¼l\~ranc~ cornp:0
  6   so I had to go back~sue the person that wrecked my
~xi-car.~    ~ h&e/?J./a.      to takES   r(i3, ODO         or noth~    I had a

      classic c a r , ~ t i 9 f ' 0 J ' ~ d n ' t want to p~for tvnh'7?,
-~h                  -~       ui   y--~                             +fl/CA rnd:--
      rental car,    nd so I kept my rental car and my wife's

10    van.   The $3,000 -- he offered me $3,000, and I said no,

11    my car's a classic.
       '
-12                   ~I
13    external ap~raisal.       I got my own ex~ernal appraisal

14    because he didn't h?ve the corre~t amount for my car.
                 ·        _:i=q..i CO rr~_;c 1
      He didn't go by a computer man or call someone and ask
                      '
16    what would they give for a 1987 considering my car was
17    old, and it only had 99,000 miles on it.
 18   Ninety-nine-hundred-thousand miles on a 1987.                    It's a

 19   classic, and I had a lot of things done to -- added to

 20   the car_ to preserve i t l Ci        1\-1'.",:;: d.    ~-la ~L\~                                                                                                               9




            )and he o n l ~ e a portion of the rental and gave me
     2      a low budget of my car.                   That's not the correct amount

     3      and other stuff.        So I decided ok9y, thiS is something I

     4                  -
            needed to do.
                                                      TN U>rrcv\:-
        -                         So he sent deposition papers~king _J

\           questions that were irrelev~t-
            .
            and I gave those.
                             -:P.,COr~
                                                  .                 .


                                     We got involved in the medical part
                                                                               .   g;i:;:,, _L /v(;Or,-,vt;-
                                                                            I repeat---:-- He·wanted 92
                                                                                                    "

     8      of my case of the questions.                            I didn't an~we-:..come of
                                                                        :'.=:.Wco~~ ,
            Jthose because I didn't want to£o get medical records
                                     LMC/2 rr                                                                        10




 1   sorry.
                                                    ~NC.Ofn>?..c;:/-:
                  MS. CRANE:        She is alleging property damage,
     mental anguish and things like that, but we have no --
                         .r('J     u,~+            . ..
     so -- and she does ment1on~1n hJ.: petition, and in this
     request, about an       esn~e''fc;}~\,he       property damages, but
                        ~ IV UJrrv:T'
     there's been no documentation received that supports any
     of those damages, but that
                                  r-rrc0 r- -+
                                          WOb1ct   only be
                                                             ·   that
     documentation would       ~~~j'tcf!h~ da~:ges- cle~ent. It
                         .            ' ~         .      .
     doesn '__ t---go to any of tfi"}1fb1I1ty elements such as
                          ·      ~ rvco~-+ ·
     as the duty and the breach of ' t ~ t duty. There's been
11   no evidence of any of that that we believe Plaintiff can
12   produce at this time.
13                THE COURT:        All right.      I don't see any
14   proposed orders.        So

15                MS. CRANE:        Those

16                THE COURT:        Go ahead.
17                MS. CRANE:        We just filed that this morning.

18   I noticed that there wasn't a proposed order, so we got

19   that filed this morning so it probably hasn't

20   circulated.
21                THE COURT:        It'll take two or three days.       So

22   if you can also e-mail it to the Court at

23   101Court@dallascounty.org.             In the subject matter line,

24   whoever's sending it has to put follow-up from hearing.

25                     Ms. Thompson, to save you any wear and


                        Terri Etekochay, CSR, RPR, CRR
              Official Court Reporter, 101st District Court
            9't" q s e._      +-e.r ,'k- i   th   r o r-f--curt-
                                                                                                           11

            ( tvu-y I,' ('lfe.., c1',Gkn~dy the file.
                                                                                  c "'r r"t,C'::,J-
                                                                       ~•_Si_DI!ly about property
                      damage and mental anguish.                    I've already got that stuff
                                             ~
                      done.    It's nothing about medical.                    But when you say all
                  !
           22         the rnentai anguish when I'm~wrecked and injured, yes,

           23         it's going to have an ~tional impact on me, but i 's
                                -X-!VCU~e,                  ~(p,-r-     .
           24         really mostly about the rental.                     It's about my renal
                                                                              '~1'1c-c./\
                      and the reimbursement for my rental and the damageS that


                                        Terri Etekochay, CSR, RPR, CRR
                              Official Court Reporter, 101st District Court
                                                                                                     12

                                                                                                          •


                   1   he underbid at $ ~ , 5 0
                                              when it's valued at $7,600.                     I'm
                                    LW.vvr-             .                                   ---
                  G    not going ""lo get tna
                        <
                                                      back.      I've already suffered that
                   3   part
                        -------
                            ..
                                .

                   4                  So my questig:§L_is to pay fo~ the property
                                                   __J._ N c. oy ~        .
                   5   damage that was damaged when he was already doing fine


                  ~--
                   6   before he wrecked my car.                I didn't want the 3,000.

                       s aid $7,600 would be ':ore ~,000 or 9,000.                   Me~tal ·
                                                                                                 I



                   8

                   9
                       anguish, w h a t ~ ~ u l ~ i s poi~~'m sic~·~ ~een

                       sick for a -~ong~tirne.
                                                               ~- - - -
                                               I'm getting better, and I only
                                                                                          ----------
                        ~N c.o n,--oe::-='\°
                  10   have· the strength for what I needed.                  It's only about my

~-~                      property damag~ from the t;eginning. When we start to
                                                      .
    14!Coh             - Se!).d that, I'm     to add in ever thin         e start
                                            '               '
             \t   13   to the -~---
                              finish._
                                    --
                                       That'.s__exactl'l--\fila.L--I---did._.If__ has  a lot
                                                                                  ----------
                  14    to do with your effiOtions and with how you feel. (rt has
           -ir-"7~----- -- --
     ,"'1«-V            a lot to do with that, but it also has to do with my
                                                 '                                    -
                  16   property that I no longer have anymore, and it~' s a

                  17    classic that I would like to have and I don't have it.

                  18    He caused it.           I didn't cause it.      He did.

                  19                    THE COURT:     All right.      Thank you very much.
                                                                          •
                  20    Y'all have a great day, great afternoon.                  Please stay

                  21   _safe and healthy, and I hope your hands continue to
(
                  22    heal.

                  23                            (End of proceedings.)

                  24                                    * * * * *
                  25



                                              Terri Etekochay, CSR, RPR, CRR
                                    Official Court Reporter, 101st District Court
                                                               13




 1   STATE OF    TEXAS
 2   COUNTY OF DALLAS
 3

 4               I, Terri Etekochay, Official Court Reporter
 5   in and for the 101st District Court of Dallas County,
 6   State of Texas, do hereby certify that the above and
 7   foregoing contains a true and correct transcription of
 8   all portions of evidence and other proceedings requested
 9   orally by counsel for the parties to be included in this
10   volume of the Reporter's Record in the above-styled and
11   numbered cause, all of which occurred in open court and
12   were reported by me.           -=r::i   (Of~
13                I further certi~ that this Reporter's Record
14   of the proceedinas . truly and correctly reflects the
                               1




                           '
15   exhibits, if any, offered by the respective ~ s .
16                I further certify that the total cost for this
17   Reporter's Record is $00.00 as Plaintiff was deemed
18   indigent.
19
                         °Ef( a0:.,u_V'o}-e.,      R-e_pvrT
20               WITNESS MY HAND this 6th day of May, 2022.
21                                 ls/Terri Etekochay

22                  Terri Etekochay, Texas CSR #8283
                    Certificate Expires: 1-31-2023
23                  Email: terri.etekochay@dallascounty.org
                    Official Reporter, 101st District Court
24                  George Allen Sr. Courts Building
                    600 Commerce Street, 6th Floor
25                  Dallas, Texas 75202-4631


                    Terri Etekochay, CSR, RPR, CRR
          Official Court Reporter, 101st District Court